United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2279
                                     ___________

Jimmy L. Nolen,                             *
                                            *
                    Appellant,              *   Appeal from the United States
                                            *   District Court for the Western
      v.                                    *   District of Arkansas.
                                            *
Georgia Pacific Corporation,                *        [UNPUBLISHED]
                                            *
                    Appellee.
                                     ___________

                                Submitted: May 22, 2000

                                    Filed: May 25, 2000
                                     ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       In this diversity action, Jimmy L. Nolen appeals the district court's dismissal of
Nolen's wrongful-discharge suit as time-barred under the Arkansas Civil Rights Act,
Ark. Code Ann. § 16-123-101 to 108 (Lexis Supp. 1999). Having reviewed the record
and the parties' briefs, we agree with the district court that Nolen failed to file within
the applicable limitations period and did not present facts justifying application of
equitable tolling or equitable estoppel. We thus affirm for the reasons stated in the
district court's order. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-